Title: To Benjamin Franklin from John Bondfield, 10 November 1784
From: Bondfield, John
To: Franklin, Benjamin


				
					Sir
					Bordx. 10 Novr 1784
				
				Just returnd to Bordeaux from the Country where by your friendly Assistance I have resided since I left Passi. Accept my most respectful accknowledgemts. for your kind services, Services of a nature that cannot be errast and of which I shall ever retain a most sincere reconnoisance.
				By my last Letters from Paris I am not more advanct than when I left that City nor know I when I can depend on getting freed from my conections with Price, how [who] has appeard with new forged Papers that he & Haywood fabricated the last Winter at Paris. I cannot say how the Judges may decree when Events depend on the Judgement of others the results are uncertain.
				My best wishes to young Mr franklin who I suppose ere this is returnd as also to mr Bacche & your family at all times and on all occations I shall ever esteem the oppertunity of shewing that I am truely & respectfully Sir Your much Obliged & Obeedient Humble Servant
				
					
						John Bondfield
					
					To His Excellency D franklin
				
			 
				Addressed: A Son Excellence / Doctr. B. Franklin / ministre plenr. des Etats unis / de lAmerique a / Paris
				Notation: John Bonfield, 10 Nov. 1784.
			